DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 13 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 13 name a waveguide switch in the preamble according to claim 1 or 14 respectively.  The claims further name “a waveguide switch according to any one of the preceding claims” where it is indefinite if the waveguide switch is the same as named in the preamble of the claim/s and where a named dependency according to any one of the preceding claims is unclear since a prior dependency has been named.  Accordingly, claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
In the interest of compact prosecution, claims 7 and 13 are examined in view of the prior below and so far as can be understood.

Claim 24 recites a method for manufacturing a waveguide switch where fabricating the waveguide switch is according to product claim 23 which names the same methods of fabrication.  
Because of the indefinite nature of the claim, claim 24 has not been examined in view of the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 13, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (US 2016/0172731 A1).
1. Kawamura et al. shows a waveguide switch for switching between an ON state and an OFF state for a waveguide channel, comprising: a moveable waveguide switch body comprising: an input opening for receiving an electromagnetic wave, an output opening for releasing an electromagnetic wave (ports 41, 31, 32 corresponding to ports 16-18 - Fig. 21), wherein the waveguide switch body further comprises a blocking element (50) arranged such that in the ON state, an electromagnetic wave may pass from the input opening to the output opening, and in the OFF state the blocking element substantially impedes an electromagnetic wave traveling from the input opening to the output opening (movable sliding block 
4. A waveguide system comprising: a waveguide switch according to claim 1, and a waveguide comprising at least one of the following types: rectangular waveguide, circular waveguide, substrate integrated waveguide, microstriplines, photonic crystals, gap waveguides, optical waveguides (rectangular waveguide). 
7. A waveguide switch according to claim 2 with a waveguide system comprising: (in so far as can be 
understood) a waveguide switch according to any one of the preceding claims, and a waveguide comprising at least one of the following types: rectangular waveguide, circular waveguide, substrate integrated waveguide, microstriplines, photonic crystals, gap waveguides, optical waveguides (discussed in the reasons for rejection of claim 4 above). 
13. A waveguide switch according to claim 12 with a waveguide system comprising: (in so far as can be understood) a waveguide switch according to any one of the preceding claims, and a waveguide comprising at least one of the following types: rectangular waveguide, circular waveguide, substrate integrated waveguide, microstriplines, photonic crystals, gap waveguides, optical waveguides (discussed in the reasons for rejection of claim 4 above). 
20. A waveguide switch according to claim 1, wherein the movement of the waveguide switch is actuated using MEMS, nanotechnology and/or an electromechanical actuator (voltage actuation of the sliding block discussed in the reasons for rejection of the claims above). 
21. A waveguide switch according to claim 1, wherein the electromagnetic wave, in use, being released from the output opening has been redirected by the passage through the waveguide switch. 
22. A waveguide switch according to claim 1, wherein the waveguide switch is operate in at least one of the following frequency ranges: 3 kHz-300 GHz, 300 GHz-400 THz, and 400 THz-700 THz (115 GHz - 0078 et al.). 

	Regarding the “product-by-process” claims, it should be noted that a “product-by-process” claim is directed to the product per se, no matter how such a product was made.  It has been well established by the Courts that it is the patentability of the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” form or not.
	See In re Hirao, 190 USPQ 15 at 17 (footnote 3); In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324, In re Avery, 186 USPQ 161; In re Marosi et al., 218 USPQ 289; and in particular In re Thorpe, 227 USPQ 964.  It should be noted that the applicant has the burden of proof in such cases, as the above case law makes clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2016/0172731 A1).
6. Kawamura et al. shows a waveguide switch for switching between an ON state and an OFF state for a 
waveguide channel, comprising: a waveguide switch body comprising: an input opening for receiving an 
electromagnetic wave, an output opening for releasing an electromagnetic wave, wherein the waveguide switch body further comprises a blocking element arranged such that in the ON state, an electromagnetic wave may pass from the input opening to the output opening, and in the OFF state the blocking element substantially impedes an electromagnetic wave traveling from the input opening to the output opening but is silent whereby the switch from the ON state to the OFF state is activated by a control voltage to the blocking element. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the waveguide switch disclosed by Kawamura et al. whereby the switch from the ON state to the OFF state is activated by a control voltage to the blocking element.  Such a modification would have been obvious where the movable slidable waveguide block (50) is actuated thus obviously comprising voltage actuation and where voltage actuation is conventional and known and does not comprise novelty.
Allowable Subject Matter
Claims 2, 3, 5, 8-12, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843